DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, which reads on claims 1-17 and new claims 21-23, in the reply filed on 02/16/2022 is acknowledged.
In response to the applicant’s argument regarding the Election of Species Requirement, the restriction have been reconsidered and is withdrawn. The reason for withdrawing the restriction, the non-elected claims depends on an objected claim that would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 and 02/23/2022 are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nautiyal et al. (US 7,372,764 B2).
Regarding claim 1, Nautiyal teaches a memory circuit comprising:
a first driver circuit (Fig. 11, inherent word line drivers connected to word lines WL);
a first column of memory cells coupled to the first driver circuit (Fig. 1, column of memory cells Memcell);
a first current source (Supply terminal and transistor M82 are the first current source);
a tracking circuit configured to track a leakage current of the first column of memory cells (Tracking circuit 84); and
a footer circuit (Footer circuit comprises transistors M81 and M83) coupled to the first column of memory cells, the first current source and the tracking circuit.
Regarding claim 2, Nautiyal further teaches the memory circuit of claim 1, wherein the tracking circuit comprises:
a second driver circuit (Diode M80); and 
a first column of tracking cells (Column tracking cells 84) configured to track the leakage current of the first column of memory cells, and coupled between a first (line between transistors M82 and M82) and a second conductive line (line between transistors M81 and M83), the first conductive line being coupled to the second driver circuit.
Regarding claims 11 and 21, Nautiyal teaches a memory circuit comprising:
a first driver circuit (Fig. 11, Transistor M83);
a memory cell array including a first column of memory cells coupled to the first driver circuit (Memory cells Memcell);
a second driver circuit (Fig. 11, Diode M80);
a first column of tracking cells (Tracking column 84 and coupled to Diode M80) coupled to the second driver circuit, and configured to track a leakage current of the first column of memory cells, and coupled between a first conductive line (conductive line between M80 and M82) and a second conductive line (second conductive line is the virtual ground), the first conductive line being coupled to the second driver circuit; and
a header circuit coupled to the first driver circuit and the second driver circuit (Header circuit M82 is between the driver circuit M80 and driver circuit M83).

Allowable Subject Matter
Claims 3-10, 12-17 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 3, a first amplifier comprising a first input terminal, a second input terminal and a first output terminal; and a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate is coupled to the first output terminal, the first drain is coupled to the second input terminal and the first conductive line, and the first source is coupled to a first voltage supply, and the second conductive line being coupled to a second voltage supply different from the first voltage supply.
With regards to claim 10, a first amplifier comprising a first input terminal, a second input terminal and a first output terminal; and a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate is coupled to the first output terminal, the first drain is coupled to the second input terminal and a first end of a first conductive line of the first column of memory cells, and the first source is coupled to a first voltage supply.
With regards to claim 12, a first amplifier comprising a first input terminal of the first amplifier, a second input terminal of the first amplifier and a first output terminal of the first amplifier; and a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate is coupled to the first output terminal, the first drain is coupled to the second input terminal and a first end of a third conductive line of the first column of memory cells, and the first source is coupled to a first voltage supply.
With regards to claim 22, a first amplifier comprising a first input terminal of the first amplifier, a second input terminal of the first amplifier and a first output terminal of the first amplifier; and a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate is coupled to the first output terminal of the first amplifier, the first drain is coupled to the second input terminal of the first amplifier and a first end of a third conductive line of the first column of memory cells, and the first source is coupled to a first voltage supply, wherein the first column of memory cells are coupled between the third conductive line and a fourth conductive line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824